Citation Nr: 0625661	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-15 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD) for the 
period prior to January 11, 2006.  

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period beginning January 11, 2006.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision which granted 
service connection for PTSD and assigned a rating of 30 
percent from December 27, 2001.  

In April 2005, the veteran appeared at a hearing at the RO 
before the undersigned and, in August 2005, the Board 
remanded for further development.  

A February 2006 rating decision granted a 50 percent rating 
from January 11, 2006.  


FINDINGS OF FACT

1.  For the period prior to January 11, 2006, the veteran's 
PTSD was not manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

2.  For the period beginning January 11, 2006, the veteran 
has not been shown to have total occupational and social 
impairment, as he has not demonstrated gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  


CONCLUSIONS OF LAW

1.  For the period prior to January 11, 2006, the criteria 
for an initial disability rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.19, 4.126, 4.130, Diagnostic Code (DC) 9411 (2005).  

2.  For the period beginning January 11, 2006, the criteria 
for a 70 percent rating, but no higher, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.19, 4.126, 4.130, DC 9411 (2005).  
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2002 and 
December 2005.  The RO specifically informed the veteran of 
the evidence required to substantiate his claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  The veteran was 
essentially told to submit any evidence pertaining to his 
claim.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains VA examination reports.  In addition, neither the 
veteran nor his representative has identified any additional 
pertinent evidence that could be obtained to substantiate his 
claim.  The Board is also unaware of any such evidence.  VA 
has complied with its duty to assist the veteran in the 
development of the facts pertinent to the claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.

Under the relevant rating criteria, a 30 percent disability 
rating is assigned for a mental disorder (including PTSD) 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

Additionally, there is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In an appeal of an initial rating, consideration 
must be given to "staged" ratings, i.e., disability ratings 
for separate periods of time based on the facts found.  Id. 
at 126.  In accordance with Fenderson, in October 2002, the 
RO granted service connection for PTSD and assigned an 
initial 30 percent rating effective December 27, 2001.  
Thereafter, the veteran's PTSD evaluation was increased to 50 
percent effective January 11, 2006.  The Board will thus 
consider entitlement to "staged ratings."

1.  An initial rating in excess of 30 percent for the period 
prior to January 11, 2006.  

VA afforded the veteran an examination in October 2002 for 
which the claims folder was reviewed.  During the 
examination, the veteran denied nightmares and intrusive 
thoughts but he reported occasional flashbacks and triggers.  
He also reported significant problems with avoidance in 
conversations, activities, or recollections reminding him of 
his experiences in service.  The effect of which, he 
indicated, caused him to withdraw from and not share his 
military experiences with his family.  The veteran also 
reported occasional problems with social withdrawal and loss 
of interest.  He also indicated problems with sleeping in the 
dark, getting restless, and panicking.  He reported 
occasional problems with irritability, with anger and 
outbursts at times, and with triggers setting off 
hypervigilence.  

Upon examination, the examiner observed that the veteran was 
cooperative and pleasant with good eye contact.  The veteran 
had clear speech and demonstrated good use of vocabulary and 
symantics at a normal rate and tone.  Though the examiner 
noted that the veteran's affect was slightly restricted, the 
veteran reported his mood was euthymic.  Additionally, the 
veteran was coherent, linear, and well goal directed.  He 
denied any element of hallucinations or disturbances in 
perception.  He indicated that he had rituals of being 
orderly, neat, strict, and quite responsible.  The examiner 
indicated that there were no elements of frank delusions or 
paranoia.  Also, he found the veteran to be cognitively 
intact and demonstrated good abstraction with an intact 
sensorium.  The veteran also demonstrated good insight and 
judgment with impulse being intact.  The examination report 
further added that the veteran maintained employment, a 
family, and an ability to maintain his self care as evidenced 
by his ability to carry out daily routines and 
responsibilities to his being, daily routine, and 
responsibilities.       

Included in the claims folder is a letter from the veteran's 
wife dated in July 2004.  The veteran's wife described the 
veteran's behavior as nervous, fidgety, and unable to relax.  
She noted his difficulty with sleeping and showing emotion 
and affection, his temper, his irritability of loud noises, 
and his preference as a loner.  She also described the 
veteran as withdrawn and of having migraine headaches. 

Based upon the evidence, the Board finds that the veteran's 
PTSD symptoms more closely approximate a 30 percent rating 
for the period prior to January 11, 2006.  The evidence has 
not demonstrated that the veteran has occupational and social 
impairment with reduced reliability and productivity to 
warrant a 50 percent rating under DC 9411.  While he does 
have occasional problems with being socially withdrawn and 
irritable, he generally functions satisfactorily.  He has not 
demonstrated flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 38 
C.F.R. § 4.130, DC 9411.  Indeed, the veteran is able to 
carry out his daily routine and responsibilities.  While he 
has been noted to have a slightly restricted affect, he has 
exhibited clear speech and indicated a euthymic mood.  He has 
been shown to be coherent, cognitively intact, have good 
abstraction with an intact sensorium, and have good insight 
and judgment.  The evidence as a whole demonstrates 
occupational and social impairment with occasional decreased 
in work efficiency and intermittent periods of inability to 
perform occupational tasks which reflects a 30 percent rating 
under DC 9411. 

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  A rating in excess of 50 percent for the period beginning 
from January 11, 2006

VA afforded the veteran an examination in January 2006 for 
which the claims folder was reviewed.  The examiner rated the 
veteran's psychosocial and functional status as impaired.  
Upon examination of the veteran, the examiner noted that the 
veteran's thought process was overall logical and 
communication was overall normal.  There were circumscribed 
evidence of memory impairment, depressed mood, anxiety, 
panic, and sleep impairment.  The veteran's ability to 
maintain personal hygiene and grooming was rated as average.  

The veteran's speech was normal for rate, volume, and 
emotional tone.  The veteran denied active suicidal intent 
and planning.  His current psychosocial functioning 
(responsibilities of self care, social functioning in the 
family, social/interpersonal relationships, recreational and 
leisure pursuits) was best described as impaired.  The 
veteran was positive for recurrent/intrusive ideations of 
traumatic events in the military.  He had recurrent 
distressing dreams/nightmares of the events, acted/felt as if 
the trauma were recurring, intense psychological distress at 
exposure to internal or external cues that symbolize the 
trauma or induce the learned helplessness phenomena, and 
physiological reactivity to cues that is exaggerated.   He 
avoided thoughts, feelings, and conversations associated with 
the trauma; as well as activities, places and people that 
arouse recollections of the trauma.  He showed markedly 
diminished participation in significant social/recreational 
activities, feelings of detachment/estrangement from others, 
a restricted range of affect, and a sense of foreshortened 
future.  Additionally, he exhibited irritability and 
outbursts of anger, difficulties concentrating, 
hypervigilence, exaggerated startle response, and difficulty 
falling/staying asleep.  The examiner noted that the duration 
of the PTSD disturbance had been longer than one month and 
the disturbance caused clinically significant distress and 
impairments in social, occupational, and other important 
areas (family) of life functioning.  The examiner concluded 
that routine responsibilities of self care had been 
comprised, family role functioning adversely impacted as 
evidenced by the veteran's difficulty with interpersonal 
relationships.  However, performance in employment was spared 
as the veteran worked for a telecommunications company upon 
discharge.  The likelihood of improvement was considered 
unlikely and a GAF score of 48 was assigned.   
 
A GAF score of 41-50 denotes serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM- IV, for rating purposes].

Based on the evidence of record, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for PTSD.  In the judgment of the Board, 
the evidence as a whole demonstrates occupational and social 
impairment with deficiencies in most areas, as required for a 
70 percent rating under DC 9411.  With respect to whether his 
disability warrants more than a 70 percent disability rating, 
however, the Board finds that the preponderance of the 
evidence is against entering such a finding.  The veteran has 
not been shown to have total occupational and social 
impairment, as he has not demonstrated gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411.  
While the veteran's psychosocial functioning is impaired and 
has significantly impaired most areas of his life, he has 
been able to maintain employment and has logical thought 
process, normal communication, and average hygiene and 
grooming.

The evidence more nearly supports a 70 percent rating than a 
50 percent rating and the preponderance of the evidence is 
against the assignment of a total disability rating (100 
percent).







ORDER

Entitlement to an initial disability rating in excess of 30 
percent for PTSD for the period prior to January 11, 2006 is 
denied.  

 Entitlement to a rating of 70 percent, but no more, for PTSD 
for the period beginning January 11, 2006 is granted, subject 
to the regulations governing the award of monetary benefits.
  

 




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


